The State of TexasAppellee/s




                                 Fourth Court of Appeals
                                          San Antonio, Texas
                                                   March 4, 2014

                                                No. 04-14-00118-CR

                                               Stephen G. VIDALES,
                                                     Appellant

                                                          v.

                                            THE STATE OF TEXAS,
                                                  Appellee

                            From the 187th Judicial District Court, Bexar County, Texas
                                          Trial Court No. 2013CR7839
                                  Honorable Raymond Angelini, Judge Presiding

                                                  O R D E R
         Appellant entered into a plea bargain with the State, pursuant to which appellant pleaded nolo contendere to
“continuous violence against family.” The trial court imposed sentence in accordance with the agreement and
signed a certificate stating this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP.
P. 25.2(a)(2). Appellant timely filed a notice of appeal. The clerk’s record, which includes the trial court’s rule
25.2(a)(2) certification and a written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d). This court
must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been made part of
the record.” Id.

         The clerk’s record establishes the punishment assessed by the court does not exceed the punishment
recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P. 25.2(a)(2). The record also
appears to support the trial court’s certification that ** does not have a right to appeal. See Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record to determine
whether trial court’s certification is accurate).

          Appellant is hereby given notice that this appeal will be dismissed pursuant to rule 25.2(d) of the Texas
Rules of Appellate Procedure unless an amended certification showing that appellant has the right to appeal is made
part of the appellate record on or before April 3, 2014. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110
S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347
(July 2, 2003, pet. ref’d) (not designated for publication).

         We order all appellate deadlines suspended until further order of the court. We further order the clerk of
this court to serve copies of this order on the attorneys of record and the court reporter.


                                                               _________________________________
                                                               Marialyn Barnard, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 4th
day of March, 2014.


                                                               ___________________________________
                                                               Keith E. Hottle
                                                               Clerk of Court